Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1as being anticipated by JP 2008-285545 see claims, examples;

JP 2011-190367 see claims, examples;

JP 2014-185260 see, claims, examples ; 

JP 2013-155213 see, claims, paragraphs [0019],    [0026],    [0027], examples;

JP 2015-197519 see  claims, paragraphs [ 0038]-[ 0051] . 


With regard to claims 1-3 the reference JP 2008-285545 discloses a polycarbonate produced from a random polymerization reaction of carbon dioxide, an alkylene oxide represented by formula (1), and an alkylene oxide represented by formula (2), and the working example 1) which discloses the method for producing a polycarbonate with the reaction of carbon dioxide with 25mol% of propylene oxide and 75mol% of styrene oxide. 
The polycarbonate disclosed in JP 2008-285545 comprises structural units whereby at least one from among R1-R4 in formula (1) of the present claims is an aryl group. Consequently, although not stated specifically, it appears to be inherent that the polycarbonate forms a contact angle of at least 75o with water comparable to that of claims 1-3 of the present application, given the structure of the polycarbonate.
Further, since the aliphatic polycarbonate resin product of both the claimed invention and that of the reference appear to be the same, it is reasonable to conclude that the aliphatic polycarbonate resin of the reference may also be used "for forming a partition wall" since aliphatic polycarbonates characteristics are well-known in the art to be useful as such.

JP 2011-190367 discloses an aliphatic polycarbonate represented by formula (I) (where either one of R1 and R2 is a branched or cyclic aliphatic hydrocarbon group having three to ten carbon atoms) and an aliphatic polycarbonate represented by JP 2011-190367 (for instance, example 1) discloses the feature of allowing 2-tert-butyloxirane and carbon dioxide to react, and the feature (example 2) of allowing 25 mmol of 2-tert-butyloxirane, 25 mmol of propylene oxide and carbon dioxide to react.
The aliphatic polycarbonate disclosed in JP 2011-190367 comprises structural units that satisfy a specified feature of the present application whereby at least one from among Rl-R4 in formula (1) of the present application is an alkyl group having two or more carbon atoms. It is thus deemed that the aliphatic polycarbonate forms a contact angle with water comparable to that of the invention of the present application, given the structure of the aliphatic polycarbonate.
Further, since the aliphatic polycarbonate resin product of both the claimed invention and that of the reference appear to be the same, it is reasonable to conclude that the aliphatic polycarbonate resin of the reference may also be used "for forming a partition wall" since aliphatic polycarbonates characteristics are well-known in the art to be useful as such.
JP 2014-185260 discloses a copolymer of carbon dioxide and an epoxide represented by formula (1). JP 2014-185260 (working example 1) discloses the feature of allowing carbon dioxide and phenyl glycidyl ether to react, to thereby produce the copolymer described in paragraph [0032]).
The copolymer disclosed in  JP 2014-185260 comprises structural units that satisfy a specified feature of the present application whereby at least one from among R1-R4 in formula (1) of the present application is an aryl group. It is thus deemed that the above copolymer forms a contact angle with water comparable to that of the
JP 2014-185260. Thus, since the aliphatic polycarbonate resin product of both the claimed invention and that of the reference appear to be the same, it is reasonable to conclude that the aliphatic polycarbonate resin of the reference may also be used "for forming a partition wall" since aliphatic polycarbonates characteristics are well-known in the art to be useful as such.
JP 2013-155213 discloses a polycarbonate being a copolymer of an epoxide represented by formula (1) and carbon dioxide. 
JP 2013-155213 indicates that the polycarbonate is obtained as a result of a reaction of carbon dioxide and an epoxide in turn obtained in accordance with a method that involves allowing epichlorohydrin and a glycol to react, and indicates that an ordinary epoxide such as ethylene oxide or propylene oxide may be added, as a monomer, during production of the polycarbonate. 
JP 2013-155213 (synthesis example 1) discloses the feature of allowing 2-(2-(2-methoxyethoxy)ethoxy)methyloxirane and carbon dioxide to react.
In the view of paragraph [0022] of applicants specification, an alkoxyalkyl group having two or more carbon atoms may have one or more substituents, and accordingly the polycarbonate disclosed in JP 2013-155213 can comprise structural units that satisfy the particular feature of the present claims whereby at least one from among R1-R4 in formula (1) of the present claims is an alkoxyalkyl group having two or more carbon atoms. Thus, the above polycarbonate forms a contact angle with water 
Further, as noted above, since the aliphatic polycarbonate resin product of both the claimed invention and that of the reference appear to be the same, it is reasonable to conclude that the aliphatic polycarbonate resin of the reference may also be used "for forming a partition wall" since aliphatic polycarbonates characteristics are well-known in the art to be useful as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-285545 see claims, examples; JP 2011-190367 see examples and claims; JP 2014-185260 see abstract, examples and claims in view of JP 2015-197519 see claims, paragraphs [ 0038]-[ 0051] or  USP 20140008588 see abstract or US Pub 20130184398.
In addition to the above with regard to claims 1-3, note regarding claims 4-9, the reference JP 2008-285545 discloses a polycarbonate produced from a random polymerization reaction of carbon dioxide, an alkylene oxide represented by formula (1), and an alkylene oxide represented by formula (2), and the working example 1) which discloses the method for producing a polycarbonate with the reaction of carbon dioxide with 25mol% of propylene oxide and 75mol% of styrene oxide. 
Thus, the difference between the reference and the claimed invention is the use of the aliphatic polycarbonate as a partition etc., i.e. using an aliphatic polycarbonate obtained from a polymerization reaction between an alkylene oxide and carbon dioxide, as a partition wall material, a substrate for use on a wire, a patterned film and further forming a wiring board, using the obtained partition wall material, are well-known in the art.  See JP 2015-197519 see claims, paragraphs [ 0038]-[ 0051] and USP 20140008588.  Note also that aliphatic polycarbonates are also known to be useful as substrates for various articles including wiring as well as films which may be considered partitions, see US Pub 20130184398.  Consequently, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular aliphatic polycarbonates for use as a partition wall or wiring, since, as noted also by applicants specification on page, and generally, it is prima facie obvious to See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
As noted above, the aliphatic polycarbonate disclosed in JP 2011-190367 comprises structural units that satisfy a specified feature of the present application whereby at least one from among Rl-R4 in formula (1) of the present application is an alkyl group having two or more carbon atoms. It is thus deemed that the aliphatic polycarbonate forms a contact angle with water comparable to that of the invention of the present claims, given the structure of the aliphatic polycarbonate. Thus, there appears to be no difference in the product between the aliphatic polycarbonate resin of the present claims "for forming a partition wall" and the aliphatic
polycarbonate resin disclosed in JP 2011-190367.
In addition to the above with regard to claims 1-3, note regarding claims 4-9, directed to a substrate or partition material and using an aliphatic polycarbonate obtained from a polymerization reaction between an alkylene oxide and carbon dioxide, as a partition wall material, and forming a patterned film and further forming a wiring board, using the obtained partition wall material, are well-known in the art.  See JP 2015-197519 see  claims, paragraphs [ 0038]-[ 0051].  Note also that aliphatic polycarbonates are also known to be useful as films and substrates which are also , see US Pub 20130184398.  Consequently, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular aliphatic polycarbonates for use as a partition wall or wiring, since, as noted also by applicants specification on page, and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
JP 2014-185260 discloses a copolymer of carbon dioxide and an epoxide represented by formula (1). JP 2014-185260 (working example 1) discloses the feature of allowing carbon dioxide and phenyl glycidyl ether to react, to thereby produce the copolymer described in paragraph [0032]). The copolymer comprises structural units that satisfy a specified feature of the present application whereby at least one from among R1-R4 in formula (1) of the present application is an aryl group. It is thus deemed that the above copolymer forms a contact angle with water comparable to that of the
In addition to the above with regard to claims 1-3, note regarding claims 4-9, directed to a substrate or partition material and using an aliphatic polycarbonate obtained from a polymerization reaction between an alkylene oxide and carbon dioxide, as a partition wall material, and forming a patterned film and further forming a wiring JP 2015-197519 see  claims, paragraphs [ 0038]-[ 0051].  Note also that aliphatic polycarbonates are also known to be useful as films and substrates which are also considered partitions, see US Pub 20130184398.  Consequently, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular aliphatic polycarbonates for use as a partition wall or wiring, since, as noted also by applicants specification on page, and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

As shown above, JP 2013-155213 discloses a polycarbonate being a copolymer of an epoxide represented by formula (1) and carbon dioxide. 
JP 2013-155213 indicates that the polycarbonate is obtained as a result of a reaction of carbon dioxide and an epoxide in turn obtained in accordance with a method that involves allowing epichlorohydrin and a glycol to react, and indicates that an ordinary epoxide such as ethylene oxide or propylene oxide may be added, as a monomer, during production of the polycarbonate. 
JP 2013-155213 (synthesis example 1) discloses the feature of allowing 2-(2-(2-methoxyethoxy)ethoxy)methyloxirane and carbon dioxide to react.
In the light of paragraph [0022] of the description of the present application, an alkoxyalkyl group having two or more carbon atoms may have one or more substituents, and accordingly the polycarbonate disclosed in JP 2013-155213 can comprise structural units that satisfy the prescribed feature of the present application whereby at least one from among R1-R4 in formula (1) of the present application is an alkoxyalkyl group having two or more carbon atoms. It is thus deemed that the above polycarbonate forms a contact angle with water comparable to that of the invention of the present application, given the structure of the polycarbonate.
In addition to the above with regard to claims 1-3, note regarding claims 4-9, directed to a substrate or partition material and using an aliphatic polycarbonate obtained from a polymerization reaction between an alkylene oxide and carbon dioxide, as a partition wall material, and forming a patterned film and further forming a wiring board, using the obtained partition wall material, are well-known in the art.  See JP 2015-197519 see claims, paragraphs [ 0038]-[ 0051].  Note also that aliphatic polycarbonates are also known to be useful as films and substrates which are also considered partitions, see US Pub 20130184398.  Consequently, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular aliphatic polycarbonates for use as a partition wall or wiring, since, as noted also by applicants specification on page, and generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
Additionally, with regard to each reference above and the particular mass % as noted in claim 2, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts of formula (1) since each of the references disclose units having overlapping mass % .  Furthermore, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
 In conclusion, in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Obviousness-type Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No.16/088358.
each of the claims of each application appears contain dependent claims which, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention. Note that the difference between the claimed invention and that of the related case is the state of intended use as a partition and the angle against water of 90o or more which overlaps that of the claimed invention of 75o or more. 
It is clear that all the elements of the application claims are to be found in related application claims (as the application claims fully encompasses related application claims). The difference between the application claims and the related application claims lies in the fact that the related application claim includes many more elements and is, thus, much more specific. Thus, the invention of claims of the related application is in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29USPQ2d2010 (Fed. Cir. 1993). Since application claims is anticipated by claims of the related application, it is not patentably distinct from claims of the related application. 
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Terressa Boykin/Primary Examiner, Art Unit 1765